            Case 5:19-cv-01487 Document 1 Filed 12/26/19 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MICHAEL CORDES                                  §
                                               §                          C.A.#: 5:19-cv-1487
VS.                                             §
                                                §
WAL-MART STORES TEXAS, L.L.C.                   §
D/B/A SAM'S CLUB #6262                          §                           JURY DEMANDED

             NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441

TO THE CLERK OF THE ABOVE ENTITLED COURT:

       Please take notice that Defendant, Wal-Mart Stores Texas, L.L.C. d/b/a Sam's Club

#6262, hereby removes to the Court the state action described below.

       1.     On November 22, 2019, a civil action was commenced, in the 57th Judicial

District Court of Bexar County, Texas, entitled Michael Cordes v. Wal-Mart Stores Texas, L.L. C.

d/b/a Sam's Club 46262, Cause No. 2019C124172. A copy of Plaintiffs Original Petition with

Request for disclosure and attached Discovery is attached hereto as Exhibit A.

       2.      Service of summons and complaint was made on Defendant, Wal-Mart Stores

Texas, L.L.C. d/b/a Sam's Club #6262, by serving their registered agent, C.T. Corporation

System, by process server on November 27, 2019. Attorneys for Defendant first received a copy

of said Petition on December 2, 2019.

       3.      Defendant has filed an Original Answer, attached as Exhibit B, a Jury Demand,

attached as Exhibit C and a Notice of Filing of Removal to Federal Court, attached as Exhibit D.

Defendant has attached all process, pleadings, and orders in the State Court action as required by

28 U.S.C. 1446(a).

       4.      Defendant has attached a copy of the docket sheet, Exhibit E.
            Case 5:19-cv-01487 Document 1 Filed 12/26/19 Page 2 of 5




                               JURISDICTION AND VENUE

       5.     The action is a civil action of which this Court has original jurisdiction under Title

28 U.S.C. § 1332 (Diversity Jurisdiction), and is one which may be removed to this Court

pursuant to Title 28 U.S.C. § 1441. There is complete diversity of citizenship amongst the

parties. Defendant, Wal-Mart Stores Texas, LLC is a limited liability company formed under the

laws of Delaware, with its principal place of business in Arkansas. The sole member of Wal-

Mart Stores Texas, LLC is Wal-Mart Real Estate Business Trust. Wal-Mart Real Estate

Business Trust is a Delaware statutory trust with its principal place of business in Arkansas. The

sole unit holder of Wal-Mart Real Estate Business Trust is Wal-Mart Property Co. which is a

wholly owned subsidiary of Wal-Mart Stores East, LP. Wal-Mart Property Co. is a corporation

formed under the laws of the State of Delaware with its principal place of business in the State of

Arkansas. Wal-Mart Stores East, LP is a Delaware limited partnership, of which WSE

Management, LLC is the general partner, and WSE Investment, LLC is the limited

partner. WSE Management, LLC is a Delaware limited liability company, and has its principal

place in Bentonville, Arkansas. WSE Investment, LLC is a Delaware limited liability company,

and has its principal place in Bentonville, Arkansas. The sole member of WSE Management,

LLC and WSE Investment, LLC is Wal-Mart Stores East, LLC. (f/k/a Wal-Mart Stores East,

Inc.), whose parent company is Walmart Inc. (f/k/a Wal-Mart Stores, Inc.). Wal-Mart Stores

East, LLC is a limited liability company formed under the laws of the State of Arkansas, and has

its principal place of business in the State of Arkansas. The sole member of Wal-Mart Stores

East, LLC is Walmart Inc. (f/k/a Wal-Mart Stores, Inc.). Plaintiff is a Texas citizen with his

residency in Bexar County, Texas.
            Case 5:19-cv-01487 Document 1 Filed 12/26/19 Page 3 of 5




       6.      The amount in controversy exceeds the sum of seventy-five thousand dollars

($75,000.00), exclusive of interest and costs. Plaintiff has pled that he is seeking damages "over

One Million and 00/100 Dollars ($ 1,000.000.00).. ." (See Plaintiffs Original Petition, pg. 7.)

       7.      Venue is proper in the Western District of Texas, San Antonio Division because

this district and division embrace the place in which the action is pending.

                                              Dated: December 26, 2019.

                                               Respectfully submitted,

                                              DAW & RAY, LLP

                                              Is!   Willie cBen CTDaw, III
                                              Willie Ben Daw, III; SBN: 05594050
                                              Email: wbdaw@dawray.com
                                              James K. Floyd; SBN: 24047628
                                              Email: jfloyd@dawray.com
                                              5718 Westheimer, Suite 1750
                                              Houston, Texas 77057
                                              Telephone No. (713) 266-3121
                                              Facsimile No. (713) 266-3188

                                              ATTORNEYS FOR DEFENDANT
            Case 5:19-cv-01487 Document 1 Filed 12/26/19 Page 4 of 5




                              CERTIFICATE OF SERVICE

        The undersigned does hereby certify that a true and correct copy of the above and
foregoing instrument has been served upon all known counsel of record by electronic service on
this the 26th day of December, 2019.

Simon Fraser                                       Email: sfraser-svcthomasjhenrylaw.com
The Law Offices of Thomas J. Henry
5711 University Heights Blvd. Suite 101
San Antonio, Texas 78249


                                            Is/   wirrie cBen cDaw, III
                                           Willie Ben Daw, III
            Case 5:19-cv-01487 Document 1 Filed 12/26/19 Page 5 of 5




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MICHAEL CORDES                                 §
                                               §                          C.A.#:
VS.                                            §
                                               §
WAL-MART STORES TEXAS, L.L.C.                  §
D/B/A SAM'S CLUB #6262                         §                           JURY DEMANDED


             INDEX OF DOCUMENTS FILED WITH REMOVAL ACTION


      (A)     Plaintiff's Original Petition with Request for disclosure and attached Discovery

      (B)     Defendant's Original Answer

      (C)     Defendant's Jury Demand

      (D)     Notice of Filing of Removal to Federal Court

      (E)     Docket Sheet

      (F)     List of Counsel of Record
